 

Exhibit 10.5b

 

AUDENTES THERAPEUTICS, INC.

2018 Equity INDUCEMENT Plan

NOTICE OF RESTRICTED STOCK UNIT AWARD

GRANT NUMBER:                 


Unless otherwise defined herein, the terms defined in the Audentes Therapeutics,
Inc. 2018 Equity Inducement Plan (the “Plan”) will have the same meanings in
this Notice of Restricted Stock Unit Award and the electronic representation of
this Notice of Restricted Stock Unit Award established and maintained by the
Company or a third party designated by the Company (this “Notice”).  

 

Name:



 

Address:



You (“Employee”) have been granted an award of Restricted Stock Units (“RSUs”)
under the Plan subject to the terms and conditions of the Plan, this Notice and
the attached Restricted Stock Unit Award Agreement (hereinafter the
“Agreement”), including any applicable country-specific provisions in the
appendix attached hereto (the “Appendix”), which constitutes part of this
Agreement.

 

 

Number of RSUs:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Expiration Date:

The earlier to occur of: (a) the date on which settlement of all RSUs granted
hereunder occurs and (b) the tenth anniversary of the Date of Grant.  This RSU
expires earlier if Employee’s Service terminates earlier, as described in the
Agreement.

 

 

 

 

Vesting Schedule:

Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the RSUs will vest in accordance with the following schedule:  [insert
applicable vesting schedule]

 

By accepting (whether in writing, electronically or otherwise) the RSUs,
Employee acknowledges and agrees to the following:

 

Employee understands that Employee’s employment with the Company or a Parent or
Subsidiary is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), except where otherwise prohibited by applicable law and that
nothing in this Notice, the Agreement or the Plan changes the nature of that
relationship.  Employee acknowledges that the vesting of the RSUs pursuant to
this Notice is earned only by continuing Service as an Employee.  Employee
agrees and acknowledges that the Vesting Schedule may change prospectively in
the event that Employee’s service status changes between full- and part-time
status in accordance with Company policies relating to work schedules and
vesting of awards Employee also understands that this Notice is subject to the
terms and conditions of both the Agreement and the Plan, both of which are
incorporated herein by reference.  Employee has read both the Agreement and the
Plan.  By accepting the RSUs, Employee consents to electronic delivery as set
forth in the Agreement.

EMPLOYEE AUDENTES THERAPEUTICS, INC.

 

Signature:

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

Its:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

AUDENTES THERAPEUTICS, INC.

2018 Equity INDUCEMENT Plan

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Audentes Therapeutics,
Inc. 2018 Equity Inducement Plan (the “Plan”) will have the same defined
meanings in this Restricted Stock Unit Award Agreement (this “Agreement”).

Employee has been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this Agreement, including any applicable
country-specific provisions in the appendix attached hereto (the “Appendix”),
which constitutes part of this Agreement.

1.Settlement.  Settlement of RSUs will be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the
Notice.  Settlement of RSUs will be in Shares.  No fractional RSUs or rights for
fractional Shares shall be created pursuant to this Agreement.

2.No Stockholder Rights.  Unless and until such time as Shares are issued in
settlement of vested RSUs, Employee will have no ownership of the Shares
allocated to the RSUs and will have no rights to dividends or to vote such
Shares.

3.Dividend Equivalents.  Dividends, if any (whether in cash or Shares), will not
be credited to Employee.

4.Non-Transferability of RSUs.  The RSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case
basis.    

5.Termination.  If Employee’s Service terminates for any reason, all unvested
RSUs will be forfeited to the Company forthwith, and all rights of Employee to
such RSUs will immediately terminate without payment of any consideration to
Employee.  Employee’s Service will be considered terminated as of the date
Employee is no longer providing services (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Employee is employed or the terms of
Employee’s employment agreement, if any) and will not, subject to the laws
applicable to Employee’s Award, be extended by any notice period mandated under
local laws (e.g., Service would not include a period of “garden leave” or
similar period). Employee acknowledges and agrees that the Vesting Schedule may
change prospectively in the event Employee’s service status changes between
full- and part-time status and/or in the event Employee is on an approved leave
of absence in accordance with Company policies relating to work schedules and
vesting of awards or as determined by the Committee.  Employee acknowledges that
the vesting of the Shares pursuant to this Notice and Agreement is earned only
by continued Service.  In case of any dispute as to whether termination of
Service has occurred, the Committee will have sole discretion to determine
whether such termination of Service has occurred and the effective date of such
termination (including whether Employee may still be considered to be providing
services while on an approved leave of absence).  

6.Withholding Taxes.  Employee acknowledges that, regardless of any action taken
by the Company or, if different, Employee’s employer (the “Employer”) the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Employee’s participation in the Plan and legally applicable to Employee
(“Tax-Related Items”), is and remains Employee’s responsibility and may exceed
the amount actually withheld by the Company or the

1

--------------------------------------------------------------------------------

 

 

Employer.  Employee further acknowledges that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs, including, but not
limited to, the grant, vesting or settlement of the RSUs and the subsequent sale
of Shares acquired pursuant to such settlement and the receipt of any dividends;
and (2) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the RSUs to reduce or eliminate Employee’s liability
for Tax-Related Items or achieve any particular tax result.  Further, if
Employee is subject to Tax-Related Items in more than one jurisdiction between
the date of grant and the date of any relevant taxable or tax withholding event,
as applicable, Employee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, Employee
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, Employee authorizes
the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:  

 

(i)

withholding from Employee’s wages or other cash compensation paid to Employee by
the Company and/or the Employer; or

 

(ii)

withholding from proceeds of the sale of Shares acquired upon settlement of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on Employee’s behalf pursuant to this authorization); or

 

(iii)

withholding in Shares to be issued upon settlement of the RSUs by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates, including maximum applicable rates;

 

(iv)

Employee’s payment of a cash amount (including by check representing readily
available funds or a wire transfer); or

 

(v)

any other arrangement approved by the Committee;

all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if Employee is a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (i)-(v) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event.  Depending on the
withholding method, the Company may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates, including maximum applicable rates, in which case Employee
will receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent.  If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, Employee is
deemed to have been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.  The Fair Market Value of these Shares,
determined as of the effective date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the Tax-Related Items
withholding.

2

--------------------------------------------------------------------------------

 

 

Finally, Employee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Employee’s participation in the Plan that cannot
be satisfied by the means previously described.  The Company may refuse to issue
or deliver the Shares or the proceeds of the sale of Shares, if Employee fails
to comply with Employee’s obligations in connection with the Tax-Related Items.

7.Nature of Grant.  By accepting the RSUs, Employee acknowledges, understands
and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c)all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of the Company;

(d)the RSU grant and Employee’s participation in the Plan will not create a
right to employment or be interpreted as forming an employment or services
contract with the Company, the Employer or any Parent or Subsidiary;

(e)Employee is voluntarily participating in the Plan;

(f)the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(g)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(i)no claim or entitlement to compensation or damages will arise from forfeiture
of the RSUs resulting from Employee’s termination of Service, and in
consideration of the grant of the RSUs to which Employee is otherwise not
entitled, Employee irrevocably agrees never to institute any claim against the
Company, or any Parent or Subsidiary or the Employer, waives his or her ability,
if any, to bring any such claim, and releases the Company, any Parent or
Subsidiary and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Employee will be deemed irrevocably to have agreed
not to pursue such claim and agrees to execute any and all documents necessary
to request dismissal or withdrawal of such claim;

(j)unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and

3

--------------------------------------------------------------------------------

 

 

(k)the following provisions apply only if Employee is providing services outside
the United States:

 

(i)

the RSUs and the Shares subject to the RSUs are not part of normal or expected
compensation or salary for any purpose;

 

(ii)

Employee acknowledges and agrees that neither the Company, the Employer nor any
Parent or Subsidiary will be liable for any foreign exchange rate fluctuation
between Employee’s local currency and the United States Dollar that may affect
the value of the RSUs or of any amounts due to Employee pursuant to the
settlement of the RSUs or the subsequent sale of any Shares acquired upon
settlement.

8.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Employee’s participation in the Plan, or Employee’s acquisition or sale of the
underlying Shares.  Employee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

9.Data Privacy.  Employee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Employee’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company and any Parent or
Subsidiary for the exclusive purpose of implementing, administering and managing
Employee’s participation in the Plan.

Employee understands that the Company and the Employer may hold certain personal
information about Employee, including, but not limited to, Employee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all RSUs or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in Employee’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

Employee understands that Data will be transferred to the stock plan service
provider as may be designated by the Company from time to time, which is
assisting the Company with the implementation, administration and management of
the Plan.  Employee understands that the recipients of the Data may be located
in the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than
Employee’s country.  Employee understands that if he or she resides outside the
United States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative.  Employee authorizes the Company, the stock plan service
provider as may be designated by the Company from time to time, and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan.  Employee understands that Data will be held only as long as is necessary
to implement, administer and manage Employee’s participation in the
Plan.  Employee understands if he or she resides outside the United States, he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further, Employee
understands that he or she is providing the consents herein on a

4

--------------------------------------------------------------------------------

 

 

purely voluntary basis.  If Employee does not consent, or if Employee later
seeks to revoke his or her consent, his or her employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Employee’s consent is that the Company
would not be able to grant Employee RSUs or other equity awards or administer or
maintain such awards.  Therefore, Employee understands that refusing or
withdrawing his or her consent may affect Employee’s ability to participate in
the Plan.  For more information on the consequences of Employee’s refusal to
consent or withdrawal of consent, Employee understands that he or she may
contact his or her local human resources representative.

10.Language.  If Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

11.Appendix.  Notwithstanding any provisions in this Agreement, the RSU grant
will be subject to any special terms and conditions set forth in any appendix to
this Agreement for Employee’s country.  Moreover, if Employee relocates to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to Employee, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons.  The Appendix constitutes part of this Agreement.

12.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on Employee’s participation in the Plan, on the RSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require
Employee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.

13.Acknowledgement.  The Company and Employee agree that the RSUs are granted
under and governed by the Notice, this Agreement and the provisions of the
Plan.  Employee: (a) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (b) represents that Employee has carefully read and is familiar with
their provisions, and (c) hereby accepts the RSUs subject to all of the terms
and conditions set forth herein and those set forth in the Plan and the
Notice.  

14.Entire Agreement; Enforcement of Rights.  This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.

15.Compliance with Laws and Regulations.  The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Employee with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.  Employee understands that the Company is under no obligation to
register or qualify the Common Stock with any state, federal or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares.  Further, Employee agrees that
the Company shall have unilateral authority to amend the Plan and this RSU
Agreement without Employee’s consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares.  Finally, the Shares
issued pursuant to this RSU Agreement shall be endorsed with appropriate
legends, if any, determined by the Company.

5

--------------------------------------------------------------------------------

 

 

16.Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Agreement, (b) the balance of this
Agreement will be interpreted as if such provision were so excluded and (c) the
balance of this Agreement will be enforceable in accordance with its terms.  

17.Governing Law and Venue.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.  

 

Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the District of Northern California or
the Superior Court of California, County of San Francisco.   Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.

18.No Rights as Employee.  Nothing in this Agreement will affect in any manner
whatsoever the right or power of the Company, or a Parent or Subsidiary of the
Company, to terminate Employee’s Service, for any reason, with or without Cause.

19.Consent to Electronic Delivery of All Plan Documents and Disclosures.  By
Employee’s acceptance (whether in writing, electronically or otherwise) of the
Notice, Employee and the Company agree that the RSUs are granted under and
governed by the terms and conditions of the Plan, the Notice and this
Agreement.  Employee has reviewed the Plan, the Notice and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement.  Employee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement.  Employee further
agrees to notify the Company upon any change in Employee’s residence
address.  By acceptance of the RSUs, Employee agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company and consents to the
electronic delivery of the Notice, this Agreement, the Plan, account statements,
Plan prospectuses required by the U.S. Securities and Exchange Commission, U.S.
financial reports of the Company, and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements) or other communications or information
related to the RSUs and current or future participation in the Plan. Electronic
delivery may include the delivery of a link to the Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other delivery determined at the Company’s
discretion.  Employee acknowledges that Employee may receive from the Company a
paper copy of any documents delivered electronically at no cost if Employee
contacts the Company by telephone, through a postal service or electronic mail
to Stock Administration. Employee further acknowledges that Employee will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, Employee understands that Employee must
provide on request to the Company or any designated third party a paper copy of
any documents delivered electronically if electronic delivery fails. Also,
Employee understands that Employee’s consent may be revoked or changed,
including any change in the electronic mail address to

6

--------------------------------------------------------------------------------

 

 

which documents are delivered (if Employee has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail through Stock
Administration. Finally, Employee understands that Employee is not required to
consent to electronic delivery if local laws prohibit such consent.

20.Insider Trading Restrictions/Market Abuse Laws.  Employee acknowledges that,
depending on Employee’s country, Employee may be subject to insider trading
restrictions and/or market abuse laws, which may affect Employee’s ability to
acquire or sell the Shares or rights to Shares under the Plan during such times
as Employee is considered to have “inside information” regarding the Company (as
defined by the laws in Employee’s country).  Any restrictions under these laws
or regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Employee
acknowledges that it is Employee’s responsibility to comply with any applicable
restrictions, and Employee is advised to speak to Employee’s personal advisor on
this matter.

21.Code Section 409A.  For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”).  Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with Employee’s termination of employment constitute
deferred compensation subject to Section 409A, and Employee is deemed at the
time of such termination of employment to be a “specified employee” under
Section 409A, then such payment shall not be made or commence until the earlier
of (i) the expiration of the six-month period measured from Employee’s
separation from service from the Company or (ii) the date of Employee’s death
following such a separation from service; provided, however, that such deferral
shall only be effected to the extent required to avoid adverse tax treatment to
Employee including, without limitation, the additional tax for which Employee
would otherwise be liable under Section 409A(a)(1)(B) in the absence of such a
deferral.  To the extent any payment under this RSU Agreement may be classified
as a “short-term deferral” within the meaning of Section 409A, such payment
shall be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A.  Payments
pursuant to this section are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

22.Award Subject to Company Clawback or Recoupment.  The RSUs shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of Employee’s
employment or other Service that is applicable to executive officers, Employees,
Directors or other service providers of the Company, and in addition to any
other remedies available under such policy and applicable law may require the
cancellation of Employee’s RSUs (whether vested or unvested) and the recoupment
of any gains realized with respect to Employee’s RSUs.

BY ACCEPTING THIS AWARD OF RSUS, PARTICIPANT AGREES TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

7

--------------------------------------------------------------------------------

 

AUDENTES THERAPEUTICS, INC.

2018 Equity InDUCEMENT Plan

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the RSUs
granted to Employee under the Plan if Employee resides and/or works in one of
the countries below.  This Appendix forms part of the Agreement.  Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement or the Plan, as applicable.

 

If Employee is a citizen or resident of a country, or is considered resident of
a country, other than the one in which Employee is currently working, or
Employee transfers employment and/or residency between countries after the Date
of Grant, the Company will, in its sole discretion, determine to what extent the
additional terms and conditions included herein will apply to Employee under
these circumstances.

 

Notifications

 

This Appendix also includes information relating to exchange control and other
issues of which Employee should be aware with respect to Employee’s
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of [Insert
Date], if applicable.  Such laws are often complex and change frequently.  As a
result, the Company strongly recommends that Employee not rely on the
information herein as the only source of information relating to the
consequences of Employee’s participation in the Plan because the information may
be out of date at the time that Employee vests in the RSUs or sells Shares
acquired under the Plan.

 

In addition, the information is general in nature and may not apply to
Employee’s particular situation, and the Company is not in a position to assure
Employee of any particular result.  Accordingly, Employee is advised to seek
appropriate professional advice as to how the relevant laws in Employee’s
country may apply to Employee’s situation.

 

Finally, if Employee is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Employee is currently
working, or Employee transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Employee in the same
manner.

 

 

 

 

8

29917/00003/FW/10535446.2

 

--------------------------------------------------------------------------------

 

 

AUDENTES THERAPEUTICS, INC.

2018 Equity InDUCEMENT Plan

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.

 

TO BE PROVIDED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

29917/00003/FW/10535446.2

 